





Exhibit 10(a)


Form of
CHURCHILL DOWNS INCORPORATED
NON-EMPLOYEE DIRECTOR
RESTRICTED SHARE UNITS AGREEMENT
THIS RESTRICTED SHARE UNITS AGREEMENT (the “Agreement”) is made as of the ____
day of ____, ______ by and between _______________ (“Participant”), who resides
at_____________________________, and Churchill Downs Incorporated (the
“Company”), a Kentucky corporation with its principal place of business at 600
North Hurstbourne Parkway, Suite 400, Louisville, KY 40222, pursuant to the
provisions of the Churchill Downs Incorporated 2016 Omnibus Stock Incentive Plan
(the “Plan”).
WITNESSETH:
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has determined that part of the annual retainer compensation for
the service of non-employee members of the Board (“Director”) shall be deferred
and paid at the conclusion of the Director’s service in the form of Common Stock
of the Company, no par value (“Common Stock”);
WHEREAS, on February 24, 2016, the Board adopted the Plan, which was approved by
the shareholders of the Company at the 2016 Annual Meeting of Shareholders on
April 27, 2016;
WHEREAS, the Plan provides for the granting of Restricted Share Units, in
accordance with the terms and provisions thereof;
WHEREAS, Participant is a non-employee Director who the Compensation Committee
of the Board considers to be a person eligible for grants of Restricted Share
Units under the Plan and has determined that it would be in the best interest of
the Company to grant the Participant the Restricted Share Units documented
herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, and for other good and valuable consideration, the mutuality,
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.Grant of Restricted Share Units. In accordance with the terms of the Plan and
subject to the further terms, conditions and restrictions contained in this
Agreement, the Company hereby grants to Participant on the date first above
written, and shall grant to Participant annually thereafter provided that
Participant is a Director of the Company on such future grant date, Restricted
Share Units (the “Units”), calculated using the closing share price as of the
date of the most recent Annual Meeting of Shareholders, whereby the Company
shall issue or transfer shares of Common Stock to Participant in the future, in
consideration for services to be performed by Participant as a Director of the
Company, subject to the fulfillment during the deferral period of such terms,
conditions and restrictions contained in this Agreement. The number of Units
granted to Participant pursuant to this Agreement shall be _______, being
equivalent to that number of whole shares, and a fraction thereof, of Common
Stock the value of which on the grant date equals
_________________________________.





--------------------------------------------------------------------------------





2.Restricted Share Unit Account. Restricted Share Units represent hypothetical
shares of Common Stock, and not actual shares. The Company shall establish and
maintain a Restricted Share Unit account (“Unit Account”), as a bookkeeping
account on its records, for the Participant and shall record in such account the
number of Units granted to Participant. No shares of Common Stock shall be
issued to Participant at the time any grant is made, and the Participant shall
not be, nor have any of the rights or privileges of, a stockholder of the
Company with respect to any Units recorded in the Unit Account. Participant
shall not have any interest in any fund or specific assets of the Company by
reason of this award or the Unit Account established for Participant.
3.Dividend Equivalents. Participant’s Unit Account referred to in Section 2
shall be credited with additional Units equivalent to the value of any dividends
declared and paid on Common Stock (“Dividend Equivalents”) determined as if the
Units credited to the Participant’s Unit Account were an equivalent number of
shares of Common Stock, with the number of additional Units to be credited
determined by the number of whole shares, and a fraction thereof, of Common
Stock having a value on the date such dividend is declared equal to such
dividend amount.
4.Vesting. The Units granted on the date of this Agreement, and any Units
granted hereafter, shall be subject to forfeiture until the Units vest. The
units shall vest in full upon the earlier of (i) the twelve (12) month
anniversary of the date of this Agreement and (ii) the day immediately preceding
the annual meeting of shareholders of the Company next occurring after the date
of this Agreement, provided that Participant is a Director of the Company on
such date, or upon an earlier Change in Control, death or Disability.
Notwithstanding the foregoing, actions taken in compliance with that certain
Stockholder’s Agreement dated as of September 8, 2000, among the Company,
Duchossois Industries, Inc. and subsequent signatories thereto, as amended from
time to time, shall not be deemed a Change in Control. For purposes of this
Agreement, “Disability” means that Participant becomes “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code or any successor provision and the
applicable regulations thereunder. Any Dividend Equivalents credited with
respect to such Units shall vest at the same time as such Units vest.
5.Forfeiture of Unvested Restricted Units. If Participant ceases to serve as a
Director of the Company for any reason, any Units (including Dividend
Equivalents) that shall not have vested in accordance with Section 4 shall
automatically terminate and be forfeited to the Company without payment of any
consideration by the Company, and neither Participant nor any heir, personal
representative, successor or assign of Participant shall have any right, title
or interest in or to such forfeited Units.
6.Payment of Unit Account. At such time as Participant ceases to serve as a
Director of the Company, or upon an earlier Change in Control, the Company shall
issue to Participant, within thirty (30) days thereafter, one share of Common
Stock for each vested Unit credited to Participant’s Unit Account. The issuance
of Common Stock to Participant pursuant to this Agreement is subject to all
applicable foreign, federal, state, local and other taxes. Notwithstanding any
provision of this Agreement to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Internal Revenue Code
Section 409A, if Participant is a “specified employee” (as defined in said
Section 409A) on his or her date of “separation from service” (as defined in
said Section 409A), any distribution may not be made earlier than the date which
is six (6) months after the date of Participant’s separation from service (or,
if earlier, the date of death of Participant), and any amount to be so delayed
shall be paid on the earlier of the first business day following the expiration
of such six (6) month period or as soon as practical following Participant’s
death.
7.Nature of Grant. In accepting the Units, Participant acknowledges that: (i)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated at any time, unless
otherwise provided in this Agreement; (ii) the grant of the Units does not
create any contractual or other right to receive future grants of Restricted
Share Units, or benefits in lieu of Restricted Share Units, even if Restricted
Share Units have been granted repeatedly in the past; (iii) all decisions with
respect to future Restricted Share Unit grants, if any, will be at the sole
discretion of the Board; (iv) Participant is voluntarily entering into this
Agreement; and (v) the value of Units acquired upon vesting





--------------------------------------------------------------------------------





may increase or decrease in value, and no claim or entitlement to compensation
or damages shall arise from termination of Units or from any diminution in value
of the Units.
8.No Stockholder Rights. Neither Participant, nor any person entitled to receive
payment in the event of Participant’s death, shall have any of the rights and
privileges of a stockholder of the Company unless and until certificates for
Common Stock have been issued upon Participant ceasing to serve as a Director of
the Company.
9.Restrictions. The Units, and all rights with respect to such Units, may not be
sold, assigned, transferred, exchanged, pledged, hypothecated or otherwise
encumbered or disposed of.
10.Withholding Requirements. The Company shall have the right to (i) withhold
from sums due to Participant, (ii) require Participant to remit to the Company,
or (iii) retain shares of Common Stock otherwise deliverable to Participant in
an amount sufficient to satisfy any Federal, state or local withholding tax
requirements prior to making such payments or delivering any such shares of
Common Stock to Participant.
11.Effect Upon Position as a Director. Nothing contained in this Agreement shall
confer upon Participant the right to continue in his or her position as a
Director of the Company or affect any right that the Company may have to remove
Participant as a Director of the Company.
12.Captions. The captions and section headings used herein are for convenience
only, shall not be deemed part of this Agreement and shall not in any way
restrict or modify the context and substance of any section or paragraph of this
Agreement.
13.Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and assigns. Participant hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Compensation
Committee upon any questions arising under this Agreement.
14.Notices. Notices shall be deemed delivered if delivered personally or three
days after being deposited in the United States mail to the Company in care of
its Secretary at its executive offices at 600 North Hurstbourne Parkway, Suite
400, Louisville, KY 40222, and to Participant at the current address shown on
the payroll records of the Company, or at such other address as either party may
hereafter designate in writing to the other.
15.Severability. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of the remaining
provisions of the Agreement, and such invalid or unenforceable provision shall
be stricken to the extent necessary to preserve the validity and enforceability
of the Agreement.
16.Incorporation of Plan. The Units are granted pursuant to the terms of the
Plan and this Agreement, and the Units shall in all respects be interpreted in
accordance with the Plan and this Agreement.
17.Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Kentucky.
Participant consents to the exclusive jurisdiction of the courts of the
Commonwealth of Kentucky and of any federal court located in Jefferson County,
Kentucky in connection with any action or proceeding arising out of or relating
to this Agreement, any document or instrument delivered pursuant to or in
connection with this Agreement, or any breach of this Agreement or any such
document or instrument.
18.Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter hereof. It
supersedes all prior written or contemporaneous oral agreements related thereto.


IN WITNESS WHEREOF, the Company and Participant have executed and delivered this
Agreement as of the date first above written.









--------------------------------------------------------------------------------











CHURCHILL DOWNS INCORPORATED


By:    _______________________________________________        


Title:    _______________________________________________        


PARTICIPANT:    


By:    _______________________________________________        
[INSERT NAME]





